Citation Nr: 0120898	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
gouty arthritis prior to July 2, 1998.

2.  Entitlement to an evaluation in excess of 60 percent for 
gouty arthritis, from July 2, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to December 
1947 and again from September 1950 until May 1973.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office in 
Columbia, South Carolina (RO), which denied the claim for an 
increased (compensable) rating for gouty arthritis.

A July 1997 rating increased to 10 percent the evaluation for 
gouty arthritis, effective August 7, 1996.  In a January 1998 
rating, the RO awarded a 20 percent evaluation from the same 
effective date.  In May 1998, the Board remanded this claim 
for further development.  An August 1998 rating decision 
increased the evaluation for gouty arthritis to 60 percent, 
effective July 2, 1998.  The Board again remanded this case 
in October 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  During the entire time period at issue, the veteran's 
gouty arthritis has been productive of severely 
incapacitating exacerbations occurring more than four times a 
year.

3.  During the entire time period at issue, the veteran's 
gouty arthritis has not been productive of constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 60 percent for gouty 
arthritis prior to July 2, 1998 have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veteran's Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5017 (2000).

2.  The criteria for an evaluation in excess of 60 percent 
for gouty arthritis from July 2, 1998 have not been met. 
38 U.S.C.A. § 1155 (West 1991); Veteran's Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5017 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
veteran has been afforded VA examinations in connection with 
his claim and treatment records have been obtained.  The 
veteran has also submitted statements concerning outbreaks of 
his gout, as well as pictures during periods of flare-up.  
The duty to notify the appellant and his representative of 
information and evidence needed to substantiate and complete 
his claim has also been met.  Upon receiving a Notice of 
Disagreement regarding his 10 percent evaluation, a Statement 
of the Case was sent to the veteran in November 1996 that 
explained the basis of the evaluation and set forth the 
criteria necessary for a higher rating. Upon the submission 
of additional evidence, the veteran was sent a Supplemental 
Statement of the Case in June of 1997.  Finally, the veteran 
appeared at a personal hearing and submitted testimony in 
connection with his claim.  Under these circumstances, the 
Board finds that the VA's duties to assist and notify have 
been satisfied, that that the claim is ready for appellate 
review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 


(1995).  Painful, unstable or maligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 
38 C.F.R. § 4.45.

Historically, the veteran was initially granted service 
connection for gout in a September 1973 rating decision that 
assigned a noncompensable evaluation for the disability.  The 
veteran's July 1996 request to reopen his claim resulted in 
an October 1996 rating decision that continued the veteran's 
noncompensable rating.  The veteran filed a timely Notice of 
Disagreement (NOD), and in July of 1997 timely perfected his 
appeal.  

The veteran submitted additional evidence, resulting in a 
rating decision of July 1997 that increased his disability 
evaluation to 10 percent.  Continuing to present evidence, 
the veteran received an increase in rating to 20 percent in a 
January 1998 rating decision.  The case went before the Board 
for appellate decision in May of 1998, but was remanded back 
to the RO for additional development.  In August 1998, the 
veteran received an increased rating to 60 percent effective 
July 2, 1998.  The veteran continued to submit evidence, 
which resulted in a rating decision of March 2000 denying an 
increase in rating.  

This matter again reached the Board for appellate 
determination in October 2000, but was again remanded by the 
Board for further development.  The Board is satisfied that 
the evidence now contained within the claims files is 
sufficient to reach an appellate determination in this case.  
Because the veteran timely perfected an appeal in relation to 
his October 1996 rating decision, the Board will undertake a 
reporting of all pertinent evidence upon which that rating 
decision was based, as well as all pertinent evidence that 
has been added to the claims file since that time.

The veteran underwent a VA examination in October 1996.  At 
this examination, the veteran complained that he previously 
experienced episodes of gout approximately every three or 
four months, but recently it had been occurring about every 
two to three weeks.  The veteran stated it migrated from 
joint to joint.  During this examination, the veteran 
complained his right thumb was bothering him.  Upon 
examination, there was swelling about the veteran's 
metacarpophalangeal joint of his right thumb.  It was warm, 
erythematous, quite swollen and boggy.  There was 
significantly decreased range of motion in the joint, and any 
motion was particularly painful.  The remainder of his joints 
in that hand, as well as other joints in his body, were not 
noticeably swollen.  He had full range of motion with full 
grip in all joints of the hands except for the right thumb.  
There were no deformities, obvious subcutaneous nodules, or 
ulnar drift of his fingers.  There was no deformity of the 
wrists.  He had full range of motion in his wrists and elbows 
without any tenderness.  There were no subcutaneous nodules 
about his elbows, and he had full range of motion of his 
shoulders.  He had good range of motion of his hips and 
knees, again without swelling, deformity, or instability.  
There was no abnormality in posture, and the veteran had full 
range of motion of his ankles.  He was non-tender about his 
feet and there were no obvious tophus deposits or 
subcutaneous nodules.  X-rays of the veteran's hands revealed 
no deformities, dislocations, or ectopic calcifications.  
There were minimal degenerative changes at the first 
metacarpal phalangeal joint bilaterally, and at the distal 
interphalangeal joints of all digits.  X-ray examination of 
the feet revealed no significant abnormalities.  The examiner 
diagnosed the veteran with inflammatory migratory 
polyarthropathy, which the examiner stated, "may well 
represent gout arthritis or other inflammatory arthritis.  It 
does not appear to be rheumatoid based on his physical 
examination, as I would expect more residual deformity after 
20 years of this disease."

In November 1996, the veteran submitted a written statement 
in which he reiterated that his attacks were now occurring 
every 2-3 weeks.  He wrote that this represented flare-ups at 
increased intervals as compared to his history, and that 
these flare-ups come with increased duration and severity.  
The veteran related that during his recent VA examination his 
thumb was very painful, but not actually disabling, as would 
be the case when he has the same type of attack in his knee, 
ankle, or toe joints.  The veteran concluded by writing that 
when these attacks occur, he is disabled for several days at 
a time.

VA medical records from January 1994 until March 1997 have 
been presented.  A January 1994 record notes that the 
veteran's gouty arthritis was being controlled fairly well by 
medication.  A March 1994 record also notes gouty arthritis.  
A March 1996 record notes osteoarthritis with pain in the 
feet.  A March 1997 record notes both gouty arthritis and 
osteoarthritis.

In July 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO in connection with his 
claim of gouty arthritis.  In his hearing, the veteran 
testified his attacks of gout had become more frequent (every 
two or three weeks) and more severe (Transcript, p. 3).  The 
veteran rated his pain during a flare-up at 8 to 10.  At this 
hearing the veteran also submitted pictures of recent gout 
flare-ups.

In September 1997 the veteran again submitted a statement 
along with pictures purporting to illustrate a flare-up of 
gout in his right big toe, right ankle, and left middle toe, 
which occurred at the beginning of September.  The veteran 
wrote that during the period of September 2, 1997 through 
September 5, 1997 his activities were very restricted.  He 
added that he could barely walk for approximately five days 
due to the pain.  The veteran stated that this flare-up 
occurred approximately six weeks after his last flare-up.

In November of 1997 the veteran again submitted a statement 
along with pictures purporting to illustrate an October 1997 
flare-up of gout in the veteran's right index and middle 
knuckle joints, as well as his right middle finger joint.  
The veteran stated this represented his most recent flare-up, 
and it lasted approximately five to six days.  

In December 1997, the veteran underwent another VA 
examination concerning, among other disabilities, his gout.  
At the time of the veteran's examination, he did not have any 
particular erythema, warmth, or swelling of any joints.  All 
joints appeared to be essentially normal in range of motion 
without evidence of instability or crepitation.  The 
examiner's impression was a history of polyarticular 
arthritis with 10 to 12 flare-ups per year by history.  At 
this examination, the veteran had no active sites to examine, 
however.

VA treatment records dated December 1997 through November 
2000 are contained within the claims file.  These records 
document the veteran being seen for gout flare-ups and/or 
arthritis pain on May and August of 1998, as well as October 
of 1999.  An August 1998 record indicates that the veteran 
had a long history of gout, which was treated 
symptomatically, though he was on Allopurinol.  The note 
indicates that the veteran seemed to have regular outbreaks.

In May 1998, the veteran submitted a statement along with 
pictures purporting to illustrate several recent gout flare-
ups.  The veteran listed these flare-ups as occurring in his 
ankles from April 2, 1998 to April 11, 1998; in his right 
little finger and knuckle joints from April 21, 1998 through 
April 24, 1998; and in his right ankle on May 17 and his 
right wrist, right middle finger and knuckle on May 20, with 
both of these episodes lasting until May 23, 1998.  The 
veteran wrote that he has at least six severe attacks and 
twelve to fifteen minor attacks annually.  

In July 1998, the veteran submitted a statement and pictures 
purporting to illustrate a gout flare-up of June 1998.  The 
veteran stated he had a flare-up of his right ankle and right 
big toe joint, which also produced great pain across the ball 
of his right foot.  The veteran wrote that the attack began 
on June 3, 1998.  He added that on June 8, 1998, another 
flare-up occurred on his left ring finger and right toes and 
ankle.

In July of 1998, the veteran again underwent a VA 
examination.  Providing the examiner pictures of recent gout 
flare-ups, the veteran complained of approximately thirteen 
to fifteen attacks per year.  Upon examination, the veteran 
showed no areas of discrete inflammation.  The veteran's 
range of shoulder motion was full, painless, and symmetric 
bilaterally.  His elbows extended from 0 to 135 degrees 
without pain, and no inflammation was present.  There was no 
evidence of periarticular inflammation of the wrists.  The 
veteran could volar flex to 80 degrees and dorsiflex to 70 
degrees without pain.   His right index finger 
metacarpophalangeal (MCP) joint had some ulnar deviation, but 
palpation of this joint was non-tender and range of motion 
full.  He had mild grind at the carpal metacarpal (CMC) joint 
of the right thumb, which was not swollen.  Range of motion 
for the joint was full and symmetric.  Other joints of the 
hand were non-tender and had full range of motion.  The 
veteran's hips had full range of motion to active and passive 
motion.  Ankles had dorsiflexion of 20 degrees and plantar 
flexion of 45 degrees without pain.  His subtalar joints had 
a total of 30 degrees range of motion with no pain.  His toes 
were without any area of inflammation or erythema.  He had 
pain on full dorsiflexion of his great right toe with a 
palpable osteophyte on the dorsal aspect.  The other toes had 
full range of motion and no pain.  Palpation of the plantar 
surface of the metatarsal heads centrally on the foot was 
painful.  The veteran did have a loss of the transverse arch 
of his foot with prominent metatarsal heads of two, three, 
and four on the plantar surface of his foot, bilaterally.  
Mild calluses were present in this area.  

The examiner's assessment was that the veteran had migratory 
arthritis which, he stated, "certainly may be due to gout.  
He [the veteran] has proven gout in the past which makes it 
likely that this is the etiology of his migratory 
arthritis."  The examiner noted that the veteran had 
maintained excellent range of motion in all joints with the 
exception of the great toe metatarsophalangeal (MTP) joint of 
the right foot.  All other joints had symmetric range and no 
functional loss.  The examiner noted that gouty arthritis 
does cause incapacitating pain with any motion during flare-
ups.  He wrote that while the veteran does not have 
ankylosing of any joint when he is not having a flare-up, he 
has a symptomatic ankylosis of the affected joint during a 
flare-up due to the severe pain of the joint affected.  The 
examiner concluded by writing that the veteran is completely 
unable to ambulate when he has an affected lower extremity.

The veteran underwent another VA examination in February of 
2000.  The veteran complained of approximately thirteen 
flare-ups of gout annually.  The veteran provided the 
examiner pictures of a gout flare-up in his ankles and ring 
finger.  Referring to these pictures, the examiner remarked 
that they "certainly appear to be an attack of acute 
inflammatory arthritis with erythema and swelling about the 
joint in question."  Upon physical examination, the veteran 
did not have any hot joints, or joints with any boggy 
synovitis.  All the veteran's joints had full painless range 
of motion.  His fingers had full flexion with at least as 
likely as not 90 degrees of flexion at the 
metacarpophalangeal joints, proximal interphalangeal joints, 
and at least 80 degrees of flexion of all the distal and 
interphalangeal joints.  All joints extended fully.  The 
veteran did have mild osteophyte formation at the index 
finger metacarpophalangeal joint and slight contraction of 
his first web spaces bilaterally.  He had full pronation and 
supination of the forearm to 80-90 degrees each.  The veteran 
was able to radially deviate 10 degrees and ulnarly deviate 
15 degrees, bilaterally.  His wrists had flexion of 70 
degrees and extension of 70 degrees bilaterally.  Both knees 
extended fully and flexed to 135 degrees with no evidence of 
periarticular swelling of panus formation.  Both knees were 
stable with negative McMurray's and Lachman tests.  There was 
no evidence of synovitis in the ankles with 20 degrees of 
dorsiflexion and 35 degrees of plantar flexion, 10 degrees of 
eversion, and 20 degrees of eversion - all without pain.  
There was no evidence of inflammation in either of the great 
toes, though there was osteophyte formation dorsally at the 
metatarsophalangeal joint.  This joint extended 20 degrees 
and flexed 20 degrees, and was stable to varus and valgus 
stresses.  The interphalangeal joint flexed 20-30 degrees and 
extended to neutral.

X-ray examination revealed no arthritic changes in either 
ankle, though malalignment of fracture injury was seen in 
both ankles.  In the right foot, x-rays revealed mild 
degenerative change of the first tarsometatarsophalangeal 
(TMT) joint without significant change throughout the 
remainder of the foot.  X-ray of the left foot revealed mild 
degenerative changes in the first TMT.  X-rays of both hands 
revealed mild degenerative changes seen in the distal 
interphalangeal (DIP) joints with no significant malalignment 
or erosive changes seen.  Right wrist x-rays revealed mild 
degenerative changes of the radiocarpal articulation and the 
radiolunate articulation.  X-rays of the left wrist revealed 
mild degenerative changes of the radioscaphoid articulation 
and radiolunate articulation was demonstrated as well as 
radioulnar articulation.  There was also moderate first CMC 
degenerative change.  The examiner diagnosed the veteran with 
a history of gouty arthritis with increasing frequency of 
inflammatory episodes.  The examiner noted that when the 
veteran does have a gouty attack, he has difficulty even 
walking, difficulty preparing his meals, and difficulty 
taking care of his activities of daily living.

The veteran submitted a statement in April 2000 that 
indicated that he had experienced several gout flare-ups 
since his most recent VA examination of February 2000.  He 
listed two flare-ups in his knuckles, one flare-up in his 
wrist, and one flare-up in his ankle.  He wrote that two of 
these flare-ups were severe enough to incapacitate him and he 
was unable to perform his "normal and necessary 
activities."  The veteran reported that each flare-up lasted 
approximately five to six days.

A VA treatment record dated in May 2000 shows the veteran 
complaining of pain in his shoulders and crossing his chest.  
The veteran stated that it had been occurring for 
approximately six months.  The veteran rated this pain as 
five on a scale of 1-10, and described it as a dull constant 
pain that occurs mostly at night but goes away in the 
morning.  The veteran stated he felt stiffness in his 
shoulders when he first awoke that went away by mid-morning.  
This pain was noted as indicative of probable osteoarthritis 
of the shoulders.  The veteran's gout was noted as stable.

In September of 2000, the veteran submitted a statement and 
pictures purporting to illustrate gout flare-ups of August 
and September 2000.  The veteran stated that in August 2000, 
he had a gout flare-up on his right big toe, on September 3, 
2000 he had a flare-up on his ring finger.  The veteran wrote 
that by September 7, 2000 the joints were back to normal.  He 
stated that during the attack on his big toe, he could only 
hobble around his house and tend to the essentials of living.  
He stated that though the affected joints were completely 
incapacitated and immobile, they did not represent the worst 
of his attacks.  He wrote that during more severe attacks the 
pain is worse, the swelling greater, and the duration longer.

In December of 2000, the veteran submitted a statement and 
pictures that purport to illustrate the veteran's most recent 
flare-ups of gout.  One picture reveals a right thumb with a 
date of November 13, 2000 beside it.  Another record shows 
the right ankle with a date of November 15, 2000 beside it.  
There is no indication of when the flare-ups may have ended.

The veteran reported for a VA examination in December 2000.  
The examiner noted that the veteran had no problems in 
evidence.  The veteran did present pictures that showed 
inflamed and swollen joints from past flare-ups.  The 
examiner wrote that he could not assess the severity of the 
veteran's gout given only the veteran's pictures and this 
examination.  No examination was performed.

A March 2001 VA treatment record indicates that the veteran 
has migratory gout attacks affecting various joints, 
including his toes, ankles, fingers, knuckles, knees, wrists, 
and right hip.  These attacks are quite painful and the 
veteran has them approximately eight to ten times per year, a 
flare-up lasting approximately five to six days.  The record 
shows that the veteran has been on Allopurinol for thirty 
years and Motrin for sixteen years.

The veteran underwent another VA examination in April of 
2001.  At the examination, the veteran complained that in a 
typical month he has a couple of minor flare-ups lasting only 
a few days and one major flare-up lasting five to six days.  
The veteran related that he seemed to suffer symptoms of gout 
approximately 10 days per month.  The veteran complained that 
when a flare-up involved his right knee, he could not bear 
weight.  When a flare-up involved one of his ankles or big 
toes, he stated he could barely ambulate, attending only to 
the bare essentials such as walking to the bathroom.  If an 
outbreak occurred involving his fingers or wrists, it made it 
very difficult to drive or brush his teeth.  The veteran also 
complained of more recently occurring shoulder pains for 
approximately the last year and a half.  He also complained 
of neck pain radiating from his neck to shoulders.  Lastly, 
it was noted that the veteran had total hip replacement in 
1988 following a motor vehicle accident.  For the past two 
years he has had some hip pain.

Upon examination, the veteran was able to range both knees 
from 0 to 135 degrees.  There was no instability of either 
knee on varus or valgus stressing, and both Lachman and 
drawer tests were negative, bilaterally.  There was no 
effusion of either knee.  The veteran's shoulders also ranged 
normally, though there was evidence of mild impingement 
bilaterally.  He was able to dorsiflex the right and left 
ankles to 10 and 8 degrees, respectively.  Plantar flexion 
was to 65 degrees on the right and 53 degrees on the left.  
He achieved 25 degrees varus on inversion of both subtalar 
joints and 10 degrees valgus on eversion.  Both ankles were 
stable on the drawer and inversion tests.  The veteran was 
able to extend his right and left wrists 58 and 68 degrees, 
respectively.  He was able to flex the right wrist 48 degrees 
and the left wrist 50 degrees.  Radial deviation was carried 
out to 25 degrees bilaterally.  He had ulnar deviation of the 
right and left wrists to 40 and 47 degrees, respectively.  
There were no deformities in the veteran's hands, and he had 
extension of the metacarpophalangeal joints to 10 degrees and 
flexion of those same joints to 80-85 degrees, bilaterally.  
The proximal interphalangeal joints extended to 0 degrees and 
flexion again from 85-95 degrees, bilaterally.  Examining the 
feet, the right first metatarsophalangeal joint was in 18 
degrees of valgus and was flexible.  The left was at 20 
degrees of valgus and was flexible.  In none of the joints 
tested was there evidence of redness, swelling, or tophi.

The examiner related the findings of the veteran's February 
2000 x-ray results, reported above.  Additionally, x-rays of 
the veteran's right knee showed minimal degenerative changes.  
X-rays of both shoulders showed mild degenerative changes 
with narrowing of the acromiohumeral interval.  X-rays of the 
neck showed spondylitic changes.  The C5-C6 and C6-C7 disk 
spaces were narrowed.  There was some minimal neuroforaminal 
encroachment.

The examiner noted that the veteran was not suffering a gout 
flare-up at the time of this examination.  However, the 
examiner reported that the veteran did present himself on 
April 10, 2001, reporting the onset of an acute attack on 
April 5, 2001.  Examination at that time showed some swelling 
at the left third metacarpophalangeal joint.  In the right 
foot there was some swelling and redness of the right second 
proximal interphalangeal joint.  

Summarizing the severity of the veteran's gouty arthritis, 
the examiner wrote that it is moderate to sometimes severe 
during an attack, and normal to mild between attacks.  The 
examiner concluded that the joints involved in the veteran's 
gout included both feet, principally the great toes and 
occasionally the other toes, the right knee, the right ankle, 
both hands, and both wrists.  He has no functional impairment 
between attacks, but depending on the joint involvement in 
any individual attack, the veteran would be considered to 
have moderately severe impairment during that time.  The 
examiner wrote that based on the history the patient had 
given, the veteran would have difficulty ambulating due to 
gout for two to six days per month.  On a monthly basis, the 
veteran would be expected to have one attack lasting several 
days that would impair the use of his hands.  Additional 
range of motion lost during these flare-ups would be expected 
to be considerable.  The examiner provided examples that it 
would not be unexpected for a flare-up in the right knee to 
reduce range of motion in the range of 60 to 90 degrees 
totally, a left wrist flare-up to reduce range of motion to a 
total of 45 degrees of flexion and extension, and the ankles 
to be reduced to a total of approximately 25 degrees of 
dorsiflexion/plantar flexion.

The examiner also reported that the veteran had impingement 
syndrome in both shoulders unrelated to his gout.  
Additionally, symptoms of his right hip pain suggested they 
do not have a gouty etiology.  The veteran also had bilateral 
metatarsal pain, which the examiner did not believe was gouty 
in origin.  Finally, the examiner believed the veteran's neck 
pain was due to degenerative changes unrelated to his gout.  
The examiner diagnosed the veteran as having acute attacks of 
gout, and noted that x-rays showed no erosive or destructive 
changes and that the veteran was essentially normal between 
attacks.

The veteran's gout is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5017, which directs ratings for gout 
be assigned under the same rating criteria as used for 
rheumatoid arthritis (atrophic) under Diagnostic Code 5002.  
Under this Diagnostic Code, a 20 percent disability rating is 
assigned for rheumatoid arthritis as an active process where 
there are one or two exacerbations a year in a well-
established diagnosis.  A 40 percent rating is assigned for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent disability rating is assigned where there 
is less than criteria for 100 percent but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods of 
time.  The next higher rating of 100 percent is assigned 
where there are "constitutional manifestations associated 
with active joint involvement, totally disabling."

Rheumatoid arthritis may also be rated based on chronic 
residuals.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disorder is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed  by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Beginning its analysis, the Board notes that the veteran's 
gouty arthritis clearly is an active process and that he 
experiences recurring attacks of active symptomatology.  The 
Board has considered rating the service-connected gouty 
arthritis under the criteria for chronic residuals, but finds 
that a higher evaluation results from rating as an active 
process, which is also an accurate description of his disease 
process.  In fact, it is his more frequently occurring 
exacerbations which have formed the basis for his contentions 
surrounding entitlement to an increased rating.

The veteran does not contend he is totally disabled.  In a 
statement to the Board dated in July 2000, the veteran wrote, 
"...maybe an award of 100% is not appropriate since I am not 
totally incapacitated.  However, my attacks of gout have at 
least doubled, worsened in severity and increased in duration 
since my last award of 60%.  I feel an award of at least 80 
percent is justified."  However, the criteria under which 
the veteran's gout is rated, as an active process, assigns a 
60 percent rating, and the next higher increase is a 100 
percent evaluation.  There are no gradations between these 
two awards.

In the veteran's October 1996 VA examination, he complains 
that his flare-ups of gout have increased in frequency from 
one episode every three or four months to flare-ups 
approximately every two to three weeks.  While, at the time, 
there was no evidence supporting this contention, evidence 
subsequently submitted by the veteran confirms that the 
frequency of his gout flare-ups had indeed increased.  In the 
veteran's various VA examinations, he consistently complained 
of suffering approximately 10 to 15 attacks per year.  
Additionally, the veteran has submitted to the Board pictures 
and dates of many of the flare-ups he has experienced.  They 
also tend to confirm the approximate frequency of flare-ups 
of which the veteran complains in his VA examinations.  In 
his most recent VA examination of April 2001, the examiner 
noted that the veteran complained of approximately two minor 
flare-ups per month lasting a few days each, and one major 
flare-up per month lasting five to six days.  The examiner 
noted, by the veteran's own history, he seems to suffer 
symptoms of gout approximately 10 days per month.

Due to the migratory and intermittent nature of the veteran's 
gout, less evidence addresses the issue of the severity of 
the veteran's outbreaks.  Relating to this issue, the veteran 
has been very consistent in his complaints.  Generally 
stated, the veteran's complaints during his VA examinations 
reveal that if he has a flare-up that involves his knee, 
toe(s), or ankle(s), he can either barely ambulate or not 
ambulate at all.  Flare-ups involving his wrist(s) and 
finger(s) cause less, but still considerable, difficulty 
using the affected joint.  In the veteran's VA examination of 
April 2001, the examiner stated that the veteran suffered 
from moderate to sometimes-severe gouty arthritis during an 
attack.  The examiner stated that with a flare-up, depending 
on the joint involved, the veteran would be expected to have 
a great deal of difficulty ambulating if the knee, ankle or 
foot were involved, and difficulty gripping if the hand or 
wrist were involved.  Additionally, the examiner explained 
that the additional range of motion lost during these flare-
ups would be expected to be considerable.  

Examining the duration of the flare-ups, the veteran began 
submitting statements and accompanying pictures documenting 
his flare-ups of gout in approximately September of 1997.  
The statements regularly show that the veteran's flare-ups 
would last anywhere from two or three days to as many as six 
days.  This is consistent with the veteran's complaints in 
his most recent VA examination, as well as other VA 
examinations where the topic is discussed.  

The Board notes that the joints in question become 
problematic only when affected by flare-ups of gout.  This is 
demonstrated by several range of motion tests during the 
veteran's periodic VA examinations.  Results from these tests 
demonstrate (either by way of range of motion in degrees or 
by phrases such as "full motion") that the veteran has 
essentially normal range of motion when any particular joint 
is not in a period of flare-up.  Additionally, x-ray 
examinations performed on the veteran in February 2000 and 
April 2001 demonstrate, at worst, only mild degenerative 
changes in most of the affected joints.  

Based on the analysis above, the Board finds that the veteran 
experienced symptomatology warranting a 60 percent rating 
when he first complained of his increase and worsening of 
symptomatology in his October 1996 VA examination.  That this 
increase and worsening in symptomatology is what led to the 
veteran's July 1996 request to reopen his claim, the Board 
has no doubt.  It was inherent in the nature of the veteran's 
migratory and intermittent flare-ups of gout that this 
worsening of symptomatology would need to be proven over 
time.  The veteran now having demonstrated that increase in 
symptomatology, the Board finds the veteran is entitled to a 
60 percent disability evaluation prior to July 2, 1998.

However, the Board feels the veteran's current symptomatology 
is still most closely approximated by the criteria for a 60 
percent evaluation, and not the next higher rating of 100 
percent.  In this regard, the veteran has consistently 
complained of approximately 10-15 flare-ups per year 
encompassing a period well before and well after his 60 
percent evaluation assigned by the RO, effective in July of 
1998.  Likewise, the veteran's complaints that each flare-up 
lasts anywhere from a few to as many as six days has remained 
constant.  In this regard, Board recognizes that in any given 
month, the veteran suffers approximately 10 days of gouty 
symptomatology of varying degrees.  The Board also recognizes 
that the veteran complained as early as his November 1996 NOD 
that he becomes disabled if he has a flare-up relating to his 
knee, ankle, or toe joints.  The veteran also has essentially 
normal use of the joints in question when they are unaffected 
by gout.  Finally, the Board notes that the veteran's current 
symptomatology does not include constitutional manifestations 
such as anemia or weight loss.  For these reasons, the 
veteran's request for an evaluation beyond 60 percent is 
denied.

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss due to pain or weakness is demonstrated.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995). Contemplation of a rating for functional 
loss due to pain is applicable where arthritis is being rated 
based upon limitation of motion.  However, one of the 
schedular criteria under which the veteran is rated speaks in 
terms of exacerbations being "incapacitating" and "totally 
incapacitating."  The Board recognizes that pain is 
contemplated within this criterion.  As such, application of 
a higher rating based upon functional loss due to pain is not 
appropriate.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's gouty 
arthritis, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his gouty arthritis 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  In reaching its decision, the Board has 
considered that there are periods when the veteran's 
arthritis leaves him either unable or nearly unable to 
ambulate.  However, the Board finds that such a level of 
disability is contemplated within the schedular rating.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

ORDER

Entitlement to a 60 percent evaluation for the period prior 
to July 2, 1998 for gouty arthritis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 60 percent for 
gouty arthritis, from July 2, 1998, is denied.



		
	BARBARA B. COPELAND	
	Member, Board of Veterans' Appeals

 

